Schneider, and Herbert, JJ.,
concur in paragraph one of the syllabus and in the judgment.
Even though the telephone conversation may have been admitted for reasons other than to establish the truth *139of its content, we fail to see the relevance of the fact that the call was made. However, in reviewing the entire record, we find the erroneous admission of this evidence to be nonprejudicial. See Chapman v. California (1967), 386 U. S. 18.
Leach, J., of the Tenth Appellate District, sitting for Matthias, J.
Stephenson, J., of the Fourth Appellate District, sitting for Duncan, J.